

113 S1468 RS: Revitalize American Manufacturing and Innovation Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 547113th CONGRESS2d SessionS. 1468[Report No. 113–247]IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mr. Brown (for himself, Mr. Blunt, Mr. Graham, Ms. Stabenow, Mr. Schumer, Mr. Kirk, Mr. Coons, Ms. Collins, Mr. King, Mr. Wicker, Mr. Levin, Mr. Reed, Mr. Boozman, Mr. Rockefeller, Ms. Ayotte, and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Commerce to establish the
		  Network for Manufacturing Innovation and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Revitalize American Manufacturing
			 and Innovation Act of 2013.2.FindingsCongress finds the following:(1)In 2011,
			 manufacturing contributed $1,800,000,000,000 to the Nation’s economy and
			 accounted for 47 percent of all United States exports.(2)If ranked as its
			 own country, the United States manufacturing sector would be the 10th
			 largest
			 economy in the world.(3)American
			 manufacturers employ more than 11,000,000,000 Americans in jobs with wages
			 and
			 benefits that are one-third higher than the wages and benefits in other
			 sectors.(4)Manufacturing has
			 the highest multiplier effect, with every dollar in final sales of
			 manufactured
			 products resulting in $1.34 in output from other sectors.(5)As the source of
			 nearly one-third of the United States investment in research and
			 development
			 manufacturing, firms drive innovation in the United States.(6)Countries such as
			 Korea, Japan, and Germany have a larger share of the advanced
			 manufacturing
			 sector than the United States. Each of these countries has a positive
			 trade
			 balance in advanced manufacturing products. In contrast, the United States
			 had
			 an $81,000,000,000 trade deficit in 2010.(7)The United States
			 share of research and development spending dropped from 43.1 percent in
			 1998 to
			 37.3 percent in 2008, while China’s share of research and development
			 spending
			 increased from 3 percent to 11.4 percent during the same period.(8)According to a
			 survey by the Council on Competitiveness, chief executive officers view
			 the
			 quality and availability of scientists, researchers, and engineers and the
			 quality and availability of skilled production workers as the first and
			 second
			 most important drivers of competitiveness.(9)According to the
			 Organization for Economic Co-Operation and Development, the United States
			 ranked 27th out of 29 developed countries in the percentage of students
			 who
			 earned bachelor’s degrees in science and engineering in 2009.(10)Colleges in
			 China and India award more 4-year engineering bachelor’s degrees than
			 United
			 States colleges.3.Establishment of
			 Network for Manufacturing InnovationThe National Institute of Standards and
			 Technology Act (15 U.S.C. 271 et seq.) is amended—(1)by redesignating section 34 as section 35;
			 and(2)by inserting
			 after section 33 (15 U.S.C. 278r) the following:34.Network for
				Manufacturing Innovation(a)Establishment
				of Network for Manufacturing Innovation Program(1)In
				generalThe Secretary of Commerce shall establish within the
				Institute a program to be known as the Network for Manufacturing
				Innovation Program (referred to in this section as the
				Program).(2)Purposes of
				programThe purposes of the Program are—(A)to improve the
				competitiveness of United States manufacturing and to increase
			 domestic
				production;(B)to stimulate
				United States leadership in advanced manufacturing research,
			 innovation, and
				technology;(C)to facilitate the
				transition of innovative technologies into scalable,
			 cost-effective, and
				high-performing manufacturing capabilities;(D)to facilitate
				access by manufacturing enterprises to capital-intensive
			 infrastructure,
				including high-performance computing, in order to improve the speed
			 with which
				such enterprises commercialize new processes and technologies;(E)to accelerate the
				development of an advanced manufacturing workforce;(F)to facilitate
				peer exchange of and the documentation of best practices in
			 addressing advanced
				manufacturing challenges; and(G)to leverage
				non-Federal sources of support to promote a stable and sustainable
			 business
				model without the need for long-term Federal funding.(3)SupportThe
				Secretary, acting through the Director, shall carry out the
			 purposes set forth
				in paragraph (2) by supporting—(A)the Network for
				Manufacturing Innovation established under subsection (b); and(B)the establishment
				of centers for manufacturing innovation.(4)DirectorThe
				Secretary shall carry out the Program through the Director.(b)Establishment
				of Network for Manufacturing Innovation(1)In
				generalAs part of the Program, the Secretary of Commerce shall
				establish a network of centers for manufacturing innovation.(2)DesignationThe
				network established under paragraph (1) shall be known as the Network for
				Manufacturing Innovation (referred to in this section as the
				Network).(c)Centers for
				manufacturing innovation(1)In
				generalFor purposes of this section, a center for
				manufacturing innovation is a center that—(A)has been
				established by a person to address challenges in advanced
			 manufacturing and to
				assist manufacturers in retaining or expanding industrial
			 production and jobs
				in the United States;(B)has a predominant
				focus on a manufacturing process, novel material, enabling
			 technology, supply
				chain integration methodology, or another relevant aspect of
			 advanced
				manufacturing, as determined by the Secretary, with the potential—(i)to improve the
				competitiveness of United States manufacturing;(ii)to accelerate
				investment in advanced manufacturing production capacity in the
			 United States;
				and(iii)to enable the
				commercial application of new technologies or industry-wide
			 manufacturing
				processes; and(C)includes active
				participation among representatives from multiple industrial
			 entities, research
				universities, community colleges, and such other entities as the
			 Secretary
				considers appropriate, which may include career and technical
			 education
				schools, Federal laboratories, State, local, and tribal
			 governments,
				businesses, educational institutions, and nonprofit organizations.(2)ActivitiesActivities
				of a center for manufacturing innovation may include the following:(A)Research,
				development, and demonstration projects, including proof-of-concept
			 development
				and prototyping, to reduce the cost, time, and risk of
			 commercializing new
				technologies and improvements in existing technologies, processes,
			 products,
				and research and development of materials to solve pre-competitive
			 industrial
				problems with economic or national security implications.(B)Development and
				implementation of education and training courses, materials, and
				programs.(C)Development of
				innovative methodologies and practices for supply chain integration
			 and
				introduction of new technologies into supply chains.(D)Outreach and
				engagement with small- and medium-sized manufacturing enterprises,
			 in addition
				to large manufacturing enterprises.(E)Such other
				activities as the Secretary, in consultation with Federal
			 departments and
				agencies whose missions contribute to or are affected by advanced
				manufacturing, considers consistent with the purposes described in
			 subsection
				(a)(2).(3)Additional
				centers for manufacturing innovationThe National Additive
				Manufacturing Innovation Institute and pending manufacturing
			 centers under
				interagency review shall be considered centers for manufacturing
				innovation.(d)Financial
				assistance To establish and support centers for manufacturing
				innovation(1)In
				generalIn carrying out the Program, the Secretary of Commerce
				shall award financial assistance to a person to assist the person
			 in planning,
				establishing, or supporting a center for manufacturing innovation.(2)ApplicationA
				person seeking financial assistance under paragraph (1) shall
			 submit to the
				Secretary an application therefor at such time, in such manner, and
			 containing
				such information as the Secretary may require.(3)Open
				processIn soliciting applications for financial assistance under
				paragraph (1), the Secretary shall ensure an open process that will
			 allow for
				the consideration of all applications relevant to advanced
			 manufacturing
				regardless of technology area.(4)Selection(A)Competitive,
				merit reviewIn awarding financial assistance under paragraph
				(1), the Secretary shall use a competitive, merit review process.(B)CollaborationIn
				awarding financial assistance under paragraph (1), the Secretary
			 shall, acting
				through the National Program Office established under subsection
			 (e)(1),
				collaborate with Federal departments and agencies whose missions
			 contribute to
				or are affected by advanced manufacturing.(C)ConsiderationsIn
				selecting a person who submitted an application under paragraph (2)
			 for an
				award of financial assistance under paragraph (1) the Secretary
			 shall consider,
				at a minimum, the following:(i)The potential of
				the center for manufacturing innovation to advance domestic
			 manufacturing and
				the likelihood of economic impact in the predominant focus areas of
			 the center
				for manufacturing innovation.(ii)The commitment
				of continued financial support, advice, participation, and other
			 contributions
				from non-Federal sources, to provide leverage and resources to
			 promote a stable
				and sustainable business model without the need for long-term
			 Federal
				funding.(iii)How the center
				for manufacturing innovation will engage with small- and
			 medium-sized
				manufacturing enterprises, to improve the capacity of such
			 enterprises to
				commercialize new processes and technologies.(iv)How the center
				for manufacturing innovation will carry out educational and
			 workforce
				activities that meet industrial needs related to the predominant
			 focus areas of
				the center for manufacturing innovation.(v)How the center
				for manufacturing innovation will advance economic competitiveness.(vi)How the center
				for manufacturing innovation will strengthen and leverage the
			 assets of a
				region.(5)Limitation on
				period for awardsNo award of financial assistance may be made
				under paragraph (1) to a center of manufacturing innovation after
			 the 7-year
				period beginning on the date on which the Secretary first awards
			 financial
				assistance to a center under such paragraph.(e)National
				Program Office(1)EstablishmentThe
				Secretary of Commerce shall establish, within the Institute, the
			 National
				Office of the Network for Manufacturing Innovation Program
			 (referred to in this
				section as the National Program Office), which shall oversee and
				carry out the Program.(2)FunctionsThe
				functions of the National Program Office are—(A)to oversee the
				planning, management, and coordination of the Program;(B)to enter into
				memorandums of understanding with Federal departments and agencies,
			 whose
				missions contribute to or are affected by advanced manufacturing,
			 to carry out
				the purposes described in subsection (a)(2);(C)to develop, not
				later than 1 year after the date of the enactment of the
				Revitalize American Manufacturing and
				Innovation Act of 2013, and update not less frequently than once
				every 3 years thereafter, a strategic plan to guide the Program;(D)to establish such
				procedures, processes, and criteria as may be necessary and
			 appropriate to
				maximize cooperation and coordinate the activities of the Program
			 with programs
				and activities of other Federal departments and agencies whose
			 missions
				contribute to or are affected by advanced manufacturing;(E)to establish a
				clearinghouse of public information related to the activities of
			 the Program;
				and(F)to act as a
				convener of the Network.(3)RecommendationsIn
				developing and updating the strategic plan under paragraph (2)(C),
			 the
				Secretary shall solicit recommendations and advice from a wide
			 range of
				stakeholders, including industry, small- and medium-sized
			 manufacturing
				enterprises, research universities, community colleges, and other
			 relevant
				organizations and institutions.(4)Report to
				congressThe Secretary shall transmit the strategic plan required
				under paragraph (2)(C) to the Committee
				on Commerce, Science, and Transportation of the Senate and the
				Committee on Science, Space, and Technology of
				the House of Representatives.(5)Hollings
				Manufacturing Extension PartnershipThe Secretary shall ensure
				that the National Program Office incorporates the Hollings
			 Manufacturing
				Extension Partnership into Program planning to ensure that the
			 results of the
				Program reach small- and medium-sized entities.(6)DetaileesAny
				Federal Government employee may be detailed to the National Program
			 Office
				without reimbursement. Such detail shall be without interruption or
			 loss of
				civil service status or privilege.(f)Reporting and
				auditing(1)Annual reports
				to the Secretary(A)In
				generalThe Secretary of Commerce shall require recipients of
				financial assistance under subsection (d)(1) to annually submit a
			 report to the
				Secretary that describes the finances and performance of the center
			 for
				manufacturing innovation for which such assistance was awarded.(B)ElementsEach
				report submitted under subparagraph (A) shall include—(i)an accounting of
				expenditures of amounts awarded to the recipient under subsection
			 (d)(1);
				and(ii)a description of
				the performance of the center for manufacturing innovation with
			 respect
				to—(I)its goals, plans,
				financial support, and accomplishments; and(II)how the center
				for manufacturing innovation has furthered the purposes described
			 in subsection
				(a)(2).(2)Annual reports
				to Congress(A)In
				generalNot less frequently than once each year, the Secretary
				shall submit a report to Congress that describes the performance of
			 the Program
				during the most recent 1-year period.(B)ElementsEach
				report submitted under subparagraph (A) shall include, for the
			 period covered
				by the report—(i)a
				summary and assessment of the reports received by the Secretary
			 under paragraph
				(1);(ii)an accounting of
				the funds expended by the Secretary under the Program; and(iii)an assessment
				of the Program with respect to the purposes described in subsection
				(a)(2).(3)Triennial
				assessment by GAO(A)In
				generalNot less frequently than once every 3 years, the
				Comptroller General of the United States shall submit to Congress
			 an assessment
				of the operation of the Program during the most recent 3-year
			 period.(B)ElementsEach
				assessment submitted under subparagraph (A) shall include, for the
			 period
				covered by the report—(i)a
				review of the management, coordination, and industry utility of the
				Program;(ii)an assessment of
				the extent to which the Program has furthered the purposes
			 described in
				subsection (a)(2); and(iii)such
				recommendations for legislative and administrative action as the
			 Comptroller
				General considers appropriate to improve the Program.(g)Additional
				authorities(1)Appointment of
				personnel and contractsThe Secretary of Commerce may appoint
				such personnel and enter into such contracts, financial assistance
			 agreements,
				and other agreements as the Secretary considers necessary or
			 appropriate to
				carry out the Program including support for research and
			 development activities
				involving a center for manufacturing innovation.(2)Transfer of
				fundsThe Secretary may transfer to other Federal agencies such
				sums as the Secretary considers necessary or appropriate to carry
			 out the
				Program.(3)Authority of
				other agenciesIn the event that the Secretary exercises the
				authority to transfer funds to another agency under paragraph (2),
			 such agency
				may award and administer all aspects of financial assistance awards
			 under this
				section.(4)Use of
				resourcesIn furtherance of the purposes of the Program, the
				Secretary may use, with the consent of a covered entity and with or
			 without
				reimbursement, the land, services, equipment, personnel, and
			 facilities of such
				covered entity.(5)Acceptance of
				resourcesIn addition to amounts appropriated to carry out the
				Program, the Secretary may accept funds, services, equipment,
			 personnel, and
				facilities from any covered entity to carry out the Program.(6)Covered
				entityFor purposes of this subsection, a covered entity is any
				Federal department, Federal agency, instrumentality of the United
			 States,
				State, local government, tribal government, Territory or possession
			 of the
				United States, or of any political subdivision thereof, or
			 international
				organization, or any public or private entity or individual.(h)PatentsChapter
				18 of title 35, United States Code, shall not apply if financial
			 assistance is
				awarded under this section solely for the purpose of planning,
			 establishing, or
				supporting new or existing centers for manufacturing innovation.(i)Funding(1)Network for
				Manufacturing Innovation Fund(A)EstablishmentThere
				is established in the Treasury of the United States a fund to be
			 known as the
				Network for Manufacturing Innovation Fund (referred to in this
				paragraph as the Fund).(B)ElementsThere
				shall be deposited in the Fund, which shall constitute the assets
			 of the Fund,
				amounts appropriated or otherwise made available to carry out the
				Program.(C)AvailabilityAmounts
				deposited in the Fund shall be available to the Secretary of
			 Commerce, at the
				discretion of the Secretary, or the Secretary’s delegee, to carry
			 out the
				Program without further appropriation and without fiscal year
				limitation.(2)Authorization
				of appropriationsThere is authorized to be appropriated
				$600,000,000 to the Secretary of Commerce to carry out this
			 section.(3)Administrative
				expensesThe Secretary of Commerce may use not more than 5
				percent of the amounts appropriated pursuant to paragraph (2) to
			 pay the
				salaries, expenses, and other administrative costs incurred by the
			 Secretary
				under this section.(4)RescissionThere
				is hereby rescinded, from appropriated discretionary funds that
			 remain
				available for obligation as of the date of the enactment of this
			 Act,
				$600,000,000..4.Report(a)Defined
			 termIn this section, the term rare earth monopoly
			 means the domination of the market for rare earth elements, including—(1)rare earth
			 oxides, metals, alloys, and magnets;(2)integrated
			 systems that include rare earth components, including wind turbines,
			 motors,
			 and catalysts for green technology lighting and transportation in
			 commercial
			 products; and(3)oxide, metal, or
			 alloy-based rare earth materials, magnets, components and systems for
			 guided
			 ordinance, stealth and drone technologies, interrogating and targeting
			 lasers,
			 radar, sonar, and weapons systems used by the United States military.(b)SurveyThe
			 Secretary of Commerce shall conduct a survey that—(1)measures the
			 economic impact of China's rare earth monopoly on the United States and
			 other
			 affected nations to determine the magnitude of economic and intellectual
			 property loss resulting from China's rare earth monopoly; and(2)looks beyond
			 gross economic figures of value added goods and identifies specific
			 technologies, industries, and defense systems that are now primarily
			 produced
			 in, or are likely to relocate or migrate to, China.(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the
			 Secretary of
			 Commerce shall submit a report to Congress that contains the results of
			 the
			 survey conducted under subsection (a). The report shall contain
			 recommendations
			 on how the United States should—(1)initiate direct
			 dialogue with affected nations to assess the short- and long-term economic
			 consequences of China's rare earth monopoly and related trade practices;
			 and(2)promote
			 cooperative resolutions to facilitate partnership structures that will
			 offset
			 imbalances caused by China's rare earth monopoly.1.Short
			 titleThis Act may be cited as
			 the Revitalize American Manufacturing and Innovation Act of 2014.2.FindingsCongress finds the following:(1)In 2011,
			 manufacturing contributed $1,800,000,000,000 to the Nation’s economy and
			 accounted for 47 percent of all United States exports.(2)If ranked as its
			 own country, the United States manufacturing sector would be the 10th
			 largest
			 economy in the world.(3)American
			 manufacturers employ more than 11,000,000 Americans in jobs with wages
			 and
			 benefits that are one-third higher than the wages and benefits in other
			 sectors.(4)Manufacturing has
			 the highest multiplier effect, with every dollar in final sales of
			 manufactured
			 products resulting in $1.34 in output from other sectors.(5)As the source of
			 nearly one-third of the United States investment in research and
			 development,
			 manufacturing firms drive innovation in the United States.(6)Countries such as
			 Korea, Japan, and Germany have a larger share of the advanced
			 manufacturing
			 sector than the United States. Each of these countries has a positive
			 trade
			 balance in advanced manufacturing products. In contrast, the United States
			 had
			 an $81,000,000,000 trade deficit in goods with advanced technology
			 products in 2013.(7)The United States
			 share of research and development spending dropped from 43.1 percent in
			 1998 to
			 37.3 percent in 2008, while China’s share of research and development
			 spending
			 increased from 3 percent to 11.4 percent during the same period.(8)According to a
			 survey by the Council on Competitiveness, chief executive officers view
			 the
			 quality and availability of scientists, researchers, and engineers and the
			 quality and availability of skilled production workers as the first and
			 second
			 most important drivers of competitiveness.(9)According to the
			 Organization for Economic Co-Operation and Development, the United States
			 ranked 27th out of 29 developed countries in the percentage of students
			 who
			 earned bachelor’s degrees in science and engineering in 2009.(10)Colleges in
			 China and India award more 4-year engineering bachelor’s degrees than
			 United
			 States colleges.3.Establishment of
			 Network for Manufacturing Innovation(a)In generalThe National Institute of Standards and
			 Technology Act (15 U.S.C. 271 et seq.) is amended—(1)by redesignating section 34 as section 35;
			 and(2)by inserting
			 after section 33 (15 U.S.C. 278r) the following:34.Network for
				Manufacturing Innovation(a)Establishment
				of Network for Manufacturing Innovation Program(1)In
				generalThe Secretary of Commerce shall establish within the
				Institute a program to be known as the Network for Manufacturing
				Innovation Program (referred to in this section as the
				Program).(2)Purposes of
				programThe purposes of the Program are—(A)to improve measurably the
				competitiveness of United States manufacturing and to increase
			 domestic
				production;(B)to stimulate
				United States leadership in advanced manufacturing research,
			 innovation, and
				technology that has a strong potential to generate substantial
			 benefits to the Nation that extend significantly beyond the direct return
			 to participants in the Program;(C)to facilitate the
				transition of innovative and transformative technologies into
			 scalable,
			 cost-effective, and
				high-performing manufacturing capabilities;(D)to facilitate
				access by manufacturing enterprises to capital-intensive
			 infrastructure,
				including high-performance computing, in order to improve the speed
			 with which
				such enterprises commercialize new processes and technologies;(E)to accelerate measurably the
				development of an advanced manufacturing workforce;(F)to facilitate
				peer exchange of and the documentation of best practices in
			 addressing advanced
				manufacturing challenges; and(G)to leverage
				non-Federal sources of support to promote a stable and sustainable
			 business
				model without the need for long-term Federal funding.(3)SupportThe
				Secretary, acting through the Director, shall carry out the
			 purposes set forth
				in paragraph (2) by supporting—(A)the Network for
				Manufacturing Innovation established under subsection (b); and(B)the establishment
				of centers for manufacturing innovation.(4)DirectorThe
				Secretary shall carry out the Program through the Director.(b)Establishment
				of Network for Manufacturing Innovation(1)In
				generalAs part of the Program, the Secretary of Commerce shall
				establish a network of centers for manufacturing innovation.(2)DesignationThe
				network established under paragraph (1) shall be known as the Network for
				Manufacturing Innovation (referred to in this section as the
				Network).(c)Centers for
				manufacturing innovation(1)In
				generalFor purposes of this section, a center for
				manufacturing innovation is a center that—(A)has been
				established by a person or group of persons to address challenges
			 in advanced
			 manufacturing and to
				assist manufacturers in retaining or expanding industrial
			 production and jobs
				in the United States;(B)has a predominant
				focus on a manufacturing process, novel material, enabling
			 technology, supply
				chain integration methodology, or another relevant aspect of
			 advanced
				manufacturing, as determined by the Secretary, with the potential—(i)to improve  the
				competitiveness of United States manufacturing;(ii)to accelerate non-Federal 
				investment in advanced manufacturing production capacity in the
			 United States;(iii)to increase measurably the non-Federal investment in advanced manufacturing research; and(iv)to enable the
				commercial application of new technologies or industry-wide
			 manufacturing
				processes; and(C)includes active
				participation among representatives from multiple industrial
			 entities, research
				universities, community colleges, and such other entities as the
			 Secretary
				considers appropriate, which may include industry-led consortia,
			 career and technical
			 education
				schools, Federal laboratories, State, local, and tribal
			 governments,
				businesses, educational institutions, and nonprofit organizations.(2)ActivitiesActivities
				of a center for manufacturing innovation may include the following:(A)Research,
				development, and demonstration projects, including proof-of-concept
			 development
				and prototyping, to reduce the cost, time, and risk of
			 commercializing new
				technologies and improvements in existing technologies, processes,
			 products,
				and research and development of materials to solve pre-competitive
			 industrial
				problems with economic or national security implications.(B)Development and
				implementation of education and training courses, materials, and
				programs.(C)Development of workforce recruitment programs and initiatives.(D)Development of
				innovative methodologies and practices for supply chain integration
			 and
				introduction of new technologies into supply chains.(E)Development or updating of industry-led, shared-vision technology roadmaps for the development of
			 technologies underpinning next-generation or transformational innovations.(F)Outreach and
				engagement with small- and medium-sized manufacturing enterprises,
			 in addition
				to large manufacturing enterprises.(G)Such other
				activities as the Secretary, in consultation with Federal
			 departments and
				agencies whose missions contribute to or are affected by advanced
				manufacturing, considers consistent with the purposes described in
			 subsection
				(a)(2).(3)Additional
				centers for manufacturing innovation(A)In generalThe National Additive
				Manufacturing Innovation Institute and manufacturing
			 centers formally recognized or under pending
				interagency review on the date of enactment of the Revitalize American Manufacturing and Innovation Act of 2014 shall be considered centers for manufacturing
				innovation, but such centers shall not receive any preference for
			 financial assistance under subsection (d) solely on the basis of being
			 considered centers for manufacturing innovation under this paragraph.(B)Network ParticipationA manufacturing center that is substantially similar to those established under this subsection but
			 that does not receive financial assistance under subsection (d) may, upon
			 request of the center, be recognized as a center by the Secretary for
			 purposes of participation in the Network.(d)Financial
				assistance To establish and support centers for manufacturing
				innovation(1)In
				generalIn carrying out the Program, the Secretary of Commerce
				shall award financial assistance to a person to assist the person
			 in planning,
				establishing, or supporting a center for manufacturing innovation.(2)ApplicationA
				person seeking financial assistance under paragraph (1) shall
			 submit to the
				Secretary an application therefor at such time, in such manner, and
			 containing
				such information as the Secretary may require. The application
			 shall, at a minimum, describe the specific sources and amounts of
			 non-Federal financial support for the center on the date financial
			 assistance is sought, as well as the
			 anticipated sources and amounts of non-Federal financial support during
			 the period for which the center could be eligible for continued Federal
			 financial assistance under this section.(3)Open
				processIn soliciting applications for financial assistance under
				paragraph (1), the Secretary shall ensure an open process that will
			 allow for
				the consideration of all applications relevant to advanced
			 manufacturing
				regardless of technology area.(4)Selection(A)Competitive,
				merit reviewIn awarding financial assistance under paragraph
				(1), the Secretary shall use a competitive, merit review process
			 that includes peer review by a diverse group of individuals with relevant
			 expertise.(B)Performance measurement, transparency, and accountabilityFor each award of financial assistance under paragraph (1), the Secretary shall—(i)make publicly available at the time of the award a description of the bases for the award,
			 including an explanation of the relative merits of the winning applicant
			 as compared to other applications received, if applicable; and(ii)develop and implement metrics-based performance measures to assess the effectiveness of the
			 activities funded.(C)CollaborationIn
				awarding financial assistance under paragraph (1), the Secretary
			 shall, acting
				through the National Program Office established under subsection
			 (e)(1),
				collaborate with Federal departments and agencies whose missions
			 contribute to
				or are affected by advanced manufacturing.(D)ConsiderationsIn
				selecting a person who submitted an application under paragraph (2)
			 for an
				award of financial assistance under paragraph (1) the Secretary
			 shall consider,
				at a minimum, the following:(i)The potential of
				the center for manufacturing innovation to advance domestic
			 manufacturing and
				the likelihood of economic impact in the predominant focus areas of
			 the center
				for manufacturing innovation.(ii)The commitment
				of continued financial support, advice, participation, and other
			 contributions
				from non-Federal sources, to provide leverage and resources to
			 promote a stable
				and sustainable business model without the need for long-term
			 Federal
				funding.(iii)Whether the financial support provided to the center from non-Federal sources significantly
			 outweighs the requested Federal financial assistance.(iv)How the center for manufacturing innovation will increase the non-Federal investment in advanced
			 manufacturing research in the United States(v)How the center
				for manufacturing innovation will engage with small- and
			 medium-sized
				manufacturing enterprises, to improve the capacity of such
			 enterprises to
				commercialize new processes and technologies.(vi)How the center
				for manufacturing innovation will carry out educational and
			 workforce
				activities that meet industrial needs related to the predominant
			 focus areas of
				the center for manufacturing innovation.(vii)How the center
				for manufacturing innovation will advance economic competitiveness
			 both globally and domestically and generate substantial benefits to the
			 Nation that extend beyond the
			 direct return to participants in the Program.(viii)Whether the predominant focus of the center for manufacturing innovation is a manufacturing
			 process, novel material, enabling technology, supply chain integration
			 methodology, or other relevant aspect of advanced manufacturing that has
			 not already been commercialized, marketed, distributed, or sold by another
			 entity.(ix)How the center
				for manufacturing innovation will strengthen and leverage the
			 assets of a
				region.(5)Limitations on awards(A)In generalNo award of financial assistance may be made
				under paragraph (1) to a center of manufacturing innovation after
			 the 7-year
				period beginning on the date on which the Secretary first awards
			 financial
				assistance to a center under that paragraph.(B)Matching funds and weighted preferencesThe total Federal financial assistance awarded to a center of manufacturing innovation, including
			 the financial assistance under paragraph (1), in a
			 given year shall not exceed 50 percent of the total funding
			 of the center in that year. The Secretary may give a weighted preference
			 to applicants
			 seeking less than the maximum amount of funding allowed under this
			 paragraph.(C)Funding decreaseThe amount of financial assistance provided to	a center of manufacturing innovation under
			 paragraph (1) shall decrease after the second year of funding for
			 a center, and shall continue to decrease thereafter in each year in which
			 financial assistance is provided, unless the Secretary determines that—(i)the center is otherwise meeting its stated goals and metrics under this Act;(ii)unforeseen circumstances have altered the center’s anticipated funding; and(iii)the center can identify future non-Federal funding sources that would warrant a temporary exemption
			 from the limitations established in this subparagraph.(D)Award limitNo more than 15 centers of manufacturing innovation may receive financial assistance under
			 paragraph (1) in any single year.(e)National
				Program Office(1)EstablishmentThe
				Secretary of Commerce shall establish, within the Institute, the
			 National
				Office of the Network for Manufacturing Innovation Program
			 (referred to in this
				section as the National Program Office), which shall oversee and
				carry out the Program.(2)FunctionsThe
				functions of the National Program Office are—(A)to oversee the
				planning, management, and coordination of the Program;(B)to enter into
				memorandums of understanding with Federal departments and agencies,
			 whose
				missions contribute to or are affected by advanced manufacturing,
			 to carry out
				the purposes described in subsection (a)(2);(C)to develop, not
				later than 1 year after the date of the enactment of the
				Revitalize American Manufacturing and Innovation Act of 2014, and update not less frequently than once
				every 2 years thereafter, a strategic plan to guide the Program;(D)to establish such
				procedures, processes, and criteria as may be necessary and
			 appropriate to
				maximize cooperation and coordinate the activities of the Program
			 with programs
				and activities of other Federal departments and agencies whose
			 missions
				contribute to or are affected by advanced manufacturing;(E)to establish a
				clearinghouse of public information related to the activities of
			 the Program;
				and(F)to act as a
				convener of the Network.(3)RecommendationsIn
				developing and updating the strategic plan under paragraph (2)(C),
			 the
				Secretary shall solicit recommendations and advice from a wide
			 range of
				stakeholders, including industry, small- and medium-sized
			 manufacturing
				enterprises, research universities, community colleges, and other
			 relevant
				organizations and institutions on an ongoing basis.(4)Report to
				congressUpon completion, the Secretary shall transmit the strategic plan required
				under paragraph (2)(C) to the Committee
				on Commerce, Science, and Transportation of the Senate and the
				Committee on Science, Space, and Technology of
				the House of Representatives.(5)Hollings
				Manufacturing Extension PartnershipThe Secretary shall ensure
				that the National Program Office incorporates the Hollings
			 Manufacturing
				Extension Partnership into Program planning to ensure that the
			 results of the
				Program reach small- and medium-sized entities.(6)DetaileesAny
				Federal Government employee may be detailed to the National Program
			 Office
				without reimbursement. Such detail shall be without interruption or
			 loss of
				civil service status or privilege.(f)Reporting and
				auditing(1)Annual reports
				to the Secretary(A)In
				generalThe Secretary of Commerce shall require each recipient of
				financial assistance under subsection (d)(1) to annually submit a
			 report to the
				Secretary that describes the finances and performance of the center
			 for
				manufacturing innovation for which such assistance was awarded.(B)ElementsEach
				report submitted under subparagraph (A) shall include—(i)an accounting of
				expenditures of amounts awarded to the recipient under subsection
			 (d)(1);
				and(ii)consistent with the metrics-based performance measures developed and implemented by the Secretary
			 under this section, a description of
				the performance of the center for manufacturing innovation with
			 respect
				to—(I)its goals, plans,
				financial support, and accomplishments; and(II)how the center
				for manufacturing innovation has furthered or failed to meet the
			 purposes described
			 in subsection
				(a)(2).(2)Annual reports
				to Congress(A)In
				generalNot less frequently than once each year, the Secretary
				shall submit a report to Congress that describes the performance of
			 the Program
				during the most recent 1-year period.(B)ElementsEach
				report submitted under subparagraph (A) shall include, for the
			 period covered
				by the report—(i)a
				summary and assessment of the reports received by the Secretary
			 under paragraph
				(1);(ii)an accounting of
				the funds expended by the Secretary under the Program, including
			 any temporary exemptions granted from the requirements of subsection
			 (d)(5)(C);(iii)an assessment of the participation in, and contributions to, the Network by any centers for
			 manufacturing innovation not receiving financial assistance under
			 subsection (d)(1); and(iv)an assessment
				of the Program with respect to meeting the purposes described in
			 subsection
				(a)(2).(3)Biennial
				assessment by GAO(A)In
				generalNot less frequently than once every 2 years, the
				Comptroller General of the United States shall submit to Congress
			 an assessment
				of the operation of the Program during the most recent 2-year
			 period, including a final report regarding the overall success of the
			 Program.(B)ElementsEach
				assessment submitted under subparagraph (A) shall include, for the
			 period
				covered by the report—(i)a
				review of the management, coordination, and industry utility of the
				Program;(ii)an assessment of
				the extent to which the Program has furthered the purposes
			 described in
				subsection (a)(2);(iii)such
				recommendations for legislative and administrative action as the
			 Comptroller
				General considers appropriate to improve the Program; and(iv)an assessment as to whether any prior recommendations for improvement made by the Comptroller
			 General have been implemented or adopted.(g)Additional
				authorities(1)Appointment of
				personnel and contractsThe Secretary of Commerce may appoint
				such personnel and enter into such contracts, financial assistance
			 agreements,
				and other agreements as the Secretary considers necessary or
			 appropriate to
				carry out the Program, including support for research and
			 development activities
				involving a center for manufacturing innovation.(2)Transfer of
				fundsThe Secretary may transfer to other Federal agencies such
				sums as the Secretary considers necessary or appropriate to carry
			 out the
				Program. No funds so transferred may be used to reimburse or
			 otherwise pay for the costs of financial assistance incurred or
			 commitments of financial assistance made prior to the date of enactment of
			 the Revitalize American Manufacturing and Innovation Act of 2014.(3)Authority of
				other agenciesIn the event that the Secretary exercises the
				authority to transfer funds to another agency under paragraph (2),
			 such agency
				may award and administer, under the same conditions and constraints
			 applicable to the Secretary, all aspects of financial assistance awards
			 under this
				section.(4)Use of
				resourcesIn furtherance of the purposes of the Program, the
				Secretary may use, with the consent of a covered entity and with or
			 without
				reimbursement, the land, services, equipment, personnel, and
			 facilities of such
				covered entity.(5)Acceptance of
				resourcesIn addition to amounts appropriated to carry out the
				Program, the Secretary may accept funds, services, equipment,
			 personnel, and
				facilities from any covered entity to carry out the Program,
			 subject to the same conditions and constraints otherwise applicable to the
			 Secretary under this section.(6)Covered
				entityFor purposes of this subsection, a covered entity is any
				Federal department, Federal agency, instrumentality of the United
			 States,
				State, local government, tribal government, Territory or possession
			 of the
				United States, or of any political subdivision thereof, or
			 international
				organization, or any public or private entity or individual.(h)PatentsChapter
				18 of title 35, United States Code, shall apply to any funding
			 agreement (as defined in section 201 of that title) awarded to new or
			 existing centers for manufacturing innovation.(i)Funding(1)Network for
				Manufacturing Innovation Fund(A)EstablishmentThere
				is established in the Treasury of the United States a fund to be
			 known as the
				Network for Manufacturing Innovation Fund (referred to in this
				subsection as the Fund).(B)ElementsThere
				shall be deposited in the Fund, which shall constitute the assets
			 of the Fund,
				amounts appropriated or otherwise made available to carry out the
				Program.(C)AvailabilityAmounts
				deposited in the Fund shall be available to the Secretary of
			 Commerce, at the
				discretion of the Secretary, or the Secretary’s designee, to carry
			 out the
				Program without further appropriation and without fiscal year
				limitation.(2)Authorization
				of appropriationsThere is authorized to be appropriated
				$300,000,000 to the Secretary of Commerce to be deposited in the
			 Fund established under paragraph (1) to carry out this
			 section.(3)Administrative
				expensesThe Secretary of Commerce may use not more than 5
				percent of the amounts appropriated pursuant to paragraph (2) to
			 pay the
				salaries and expenses of those Federal employees in the National
			 Program Office.(4)Additional funding sourcesNotwithstanding any other provision of law, in addition to any funds appropriated under paragraph
			 (2), the Secretary of Commerce may use not more than 10 percent of the
			 funds of any economic development, manufacturing, or small business
			 assistance program, except for the Hollings Manufacturing Extension
			 Program, to carry out the Program established in this section.(5)RescissionThere
				is hereby rescinded, from appropriated discretionary funds that
			 remain
				available for obligation as of the date of the enactment of the Revitalize American Manufacturing and Innovation Act of 2014,
				$300,000,000.(j)Consolidation of advanced manufacturing technology consortia (AMTech) programThe Secretary is directed to merge the Advanced Manufacturing Technology Consortia (AMTech)
			 Program, which has not been previously authorized but has been funded in
			 both fiscal year 2013 and 2014, into the Program established in this
			 section.(k)SunsetThe authority to provide financial assistance to establish or support a center for manufacturing
			 innovation under subsection (i) terminates effective December 31, 2024,
			 but the Program and the Network established under this
			 section may continue to operate, subject to the availability of
			 appropriations, if the Secretary determines that the purposes in
			 subsection (a)(2) are being met..(b)Repeal of duplicative program; technology innovation program(1)In generalSection 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n) is repealed.(2)TransitionNotwithstanding the repeal made by paragraph (1), the Director shall carry out section 28 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278n) as
			 that section was in effect on the day before the date of enactment of this
			 Act, with respect to applications for grants, cooperative agreements, or
			 contracts under that section submitted before that date.(3)Technical and conforming amendments(A)Section 2(d) of the National Institute of Standards and Technology Act (15 U.S.C. 272(d)) is
			 amended
			 by striking sections 25, 26, and 28 and inserting sections 25 and 26.(B)Section 10(h)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278(h)(1)) is
			 amended by striking , including the Program established under section 28,.(c)Sense of CongressIt is the sense of Congress that the industry-led consortia envisioned under the Advanced
			 Manufacturing Technology Consortia (AMTech) Program should participate in
			 the centers for manufacturing innovation established under section 34 of
			 the 
National Institute of Standards and
			 Technology Act (15 U.S.C. 271 et seq.).4.Report(a)Defined
			 termIn this section, the term rare earth monopoly
			 means the domination of the market for rare earth elements, including—(1)rare earth
			 oxides, metals, alloys, and magnets;(2)integrated
			 systems that include rare earth components, including wind turbines,
			 motors, electronics,
			 and catalysts for green technology lighting and transportation in
			 commercial
			 products; and(3)oxide, metal, or
			 alloy-based rare earth materials, magnets, components and systems for
			 guided
			 ordinance, stealth and drone technologies, interrogating and targeting
			 lasers,
			 radar, sonar, and weapons systems used by the United States military.(b)SurveyThe
			 Secretary of Commerce shall conduct a survey that—(1)measures the
			 economic impact of China's rare earth monopoly on the United States and
			 other
			 affected nations to determine the magnitude of economic and intellectual
			 property loss resulting from China's rare earth monopoly; and(2)looks beyond
			 gross economic figures of value added goods and identifies specific
			 technologies, industries, and defense systems that are now primarily
			 produced
			 in, or are likely to relocate or migrate to, China.(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the
			 Secretary of
			 Commerce shall submit a report to Congress that contains the results of
			 the
			 survey conducted under subsection (b). The report shall contain
			 recommendations
			 on how the United States should—(1)initiate direct
			 dialogue with affected nations to assess the short- and long-term economic
			 consequences of China's rare earth monopoly and related trade practices;
			 and(2)promote
			 cooperative resolutions to facilitate partnership structures that will
			 offset
			 imbalances caused by China's rare earth monopoly.5.Report on competitiveness of United States in international tradeNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce,
			 acting through the Under Secretary for International Trade, shall submit
			 to Congress a report that—(1)identifies the 20 industries in the United States in which United States persons export the most
			 goods or services;(2)evaluates the competitiveness of the United States in such industries in global markets;(3)identifies domestic regulatory and policy barriers to increasing exports by United States persons
			 operating in such industries;(4)identifies foreign barriers that impede the access of United States persons operating in such
			 industries to foreign markets; and(5)makes recommendations for legislative action—(A)to reduce barriers described in paragraphs (3) and (4); and(B)to improve the competitiveness of the United States in these industries in foreign markets.
				6.National strategic plan for advanced manufacturingSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended—(1)in subsection (a), by adding at the end the following: In furtherance of the Committee’s work, the Committee shall consult with the National Economic
			 Council.;(2)in subsection (b), by striking paragraph (7) and inserting the following:(7)develop and update a national strategic plan for advanced manufacturing in accordance with
			 subsection (c).; and(3)by striking subsection (c) and inserting the following:(c)National strategic plan for advanced manufacturing(1)In generalThe President shall submit to Congress, and publish on an Internet website that is accessible to
			 the public, the strategic plan developed under paragraph (2).(2)DevelopmentThe Committee shall develop and update as required under paragraph (4), in coordination with the
			 National Economic Council, a strategic plan to improve Government
			 coordination and provide long-term guidance for Federal programs and
			 activities in support of United States manufacturing competitiveness,
			 including advanced manufacturing research and development.(3)ContentsThe strategic plan described in paragraph (2) shall—(A)specify and prioritize near-term and long-term objectives, including research and development
			 objectives, the anticipated time frame for achieving the objectives, and
			 the metrics for use in assessing progress toward the objectives;(B)describe the progress made in achieving the objectives from prior strategic plans, including a
			 discussion of why specific objectives were not met;(C)specify the role, including the programs and activities, of each relevant Federal agency in meeting
			 the objectives of the strategic plan;(D)describe how the Federal agencies and Federally funded research and development centers supporting
			 advanced manufacturing research and development will foster the transfer
			 of research and development results into new manufacturing technologies
			 and United States based manufacturing of new products and processes for
			 the benefit of society to ensure national, energy, and economic security;(E)describe how such Federal agencies and centers will strengthen all levels of manufacturing
			 education and training programs to ensure an adequate, well-trained
			 workforce;(F)describe how such Federal agencies and centers will assist small- and medium-sized manufacturers in
			 developing and implementing new products and processes;(G)analyze factors that impact innovation and competitiveness for United States advanced
			 manufacturing, including—(i)technology transfer and commercialization activities;(ii)the adequacy of the national security industrial base;(iii)the capabilities of the domestic manufacturing workforce;(iv)export opportunities and trade policies;(v)financing, investment, and taxation policies and practices;(vi)emerging technologies and markets; and(vii)advanced manufacturing research and development undertaken by competing nations; and(H)elicit and consider the recommendations of a wide range of stakeholders, including representatives
			 from diverse manufacturing companies, academia, and other relevant
			 organizations and institutions.(4)UpdatesNot later than May 1, 2018, and not less frequently than once every 4 years thereafter, the
			 President shall submit to Congress, and publish on an Internet website
			 that is accessible to the public, an update of the strategic plan
			 submitted under paragraph (1). Such updates shall be developed in
			 accordance with the procedures set forth under this subsection.(5)Requirement to consider strategy in the budgetIn preparing the budget for a fiscal year under section 1105(a) of title 31, United States Code,
			 the President shall include information regarding the consistency of the
			 budget with the goals and recommendations included in the strategic plan
			 developed under this subsection applying to that fiscal year.(6)AMP steering committee inputThe Advanced Manufacturing Partnership Steering Committee of the President’s Council of Advisors
			 on Science and Technology shall provide input, perspective, and
			 recommendations to assist in the development and updates of the strategic
			 plan under this subsection..August 26, 2014Reported with an amendment